Citation Nr: 0204329	
Decision Date: 05/09/02    Archive Date: 05/17/02	

DOCKET NO.  98-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from May 1979 to May 
1983.  Thereafter, he had active duty for training with the 
Florida Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which found that the veteran had 
not submitted new and material evidence sufficient to reopen 
a claim for service connection for low back disability. 

For the reasons stated below, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a low back disability, but 
that additional development is necessary with respect to the 
underlying claim.  The additional development of the claim is 
taken pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3, 105 (January 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue. 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
low back disorder was denied by an August 1983 RO decision on 
the basis that there was no medical evidence of a low back 
disability; the veteran was notified of that decision and his 
appellate rights; he did not appeal, and that decision is 
final.

2.  The evidence received since the August 1983 RO decision 
includes medical evidence of a current low back disability.
CONCLUSION OF LAW

New and material evidence has been submitted since the final 
August 1983 RO decision to reopen a claim for service 
connection for a low back disability.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became law.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  While, generally 
speaking, new and material evidence must be submitted before 
the duty to assist contemplated in VCAA must be implemented, 
this decision finds that the veteran has submitted new and 
material evidence sufficient to reopen his claim.  The Board 
acknowledges that additional development is necessary 
consistent with the duty to assist and such action will be 
taken immediately following the issuance of this decision.  
It is noted that regulations adopted by the VA implementing 
the VCAA include changes to the standard for determining new 
and material evidence under 38 C.F.R. § 3.156(a), and 
provides for limited assistance to claimants seeking to 
reopen previously denied claims.  However, these changes are 
applicable only to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45, 620, 45, 628-45 629.  
Here, the veteran's claim was filed prior to August 29, 2001, 
and as such, these changes are not applicable in this case.  
Nonetheless, because the veteran has submitted new and 
material evidence sufficient to reopen his claim for service 
connection for a low back disability, there is a duty to 
assist him with the development of the claim.  The Board will 
undertake additional development following the issuance of 
this decision.

The veteran's claim for service connection for low back 
disability was denied by the RO in August 1983.  The veteran 
was notified of that decision and of his appellate rights but 
he did not file an appeal.  Therefore, the 1983 RO decision 
is final.  38 U.S.C.A. § 7105(a), (d)(3); 38 C.F.R. §§ 3.156, 
20.1103.

However, 38 U.S.C.A. § 5108 states, in part that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In 
this case, as there is a prior final RO rating decision, the 
claim may not be reopened and allowed unless new and material 
evidence is presented or secured.  Consequently, the evidence 
that must be considered in determining whether there is a 
basis for reopening this claim, is that evidence added to the 
record since the 1983 RO decision that denied his original 
claim..  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either 
(1) beyond the competence of the individual making the 
assertion or (2) inherently incredible.

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of a claim that was the specified 
basis for the last final disallowance of the claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
See also, 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all of the evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc), overruled on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  For evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is not material, 
the inquiry ends and the claim cannot be reopened.  See 
Smith v. West, 12 Vet. App. 312, 314 (1999).

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The term "active military, naval, or air service" includes 
active duty; any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; or any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

Analysis:  As above noted, the veteran had active service 
from May 1979 to May 1983.  He filed his initial claim for 
service connection for low back disability the month 
following service in June 1983.  That claim was subsequently 
denied by the RO in August 1983 on the basis that the service 
and post-service medical evidence of record at that time did 
not show a diagnosis of a low back disability.  The evidence 
of record at that time included reports of July 1983 VA 
physical and X-ray examinations of the veteran's back, which 
were normal.  The veteran was notified of this decision and 
his appellate rights, he did not initiate an appeal, and the 
decision became final. 

The evidence submitted by the veteran since the 1983 RO 
decision includes February 1996 X-ray studies and a June 1996 
MRI of the lumbar spine, which were  normal; a report of a 
clinical evaluation in June 1996, which did not show a back 
disability; and a June 1996 orthopedic consultation, which 
contained the veteran's history of motor vehicle accidents 
subsequent to active service in 1988 and 1993.  The latter 
examination revealed normal range of motion of the lumbar 
spine and a negative neurologic examination.  The orthopedist 
wrote that the veteran's complaints appeared to be largely an 
"NP problem." 

Additional evidence associated with the claims folder since 
the 1983 RO decision 
includes various service personnel records, including what 
appears to be informal line-of-duty determinations pertaining 
to the veteran's low back injury in April 1995.  In July 
1996, the veteran's Army National Guard unit commander issued 
an informal line-of-duty determination concluding that the 
veteran "aggravated his back injury" when assisting another 
service member to dump water out of a metal trash can.  
Accompanying this document was a signed statement of a fellow 
service member (RSS), who wrote that he was the individual 
assisting the veteran in dumping water out of the trash can 
at the time of the injury, and that the veteran complained of 
pain in his low back and was sent to see a battalion medic. 

Another informal line-of-duty determination was completed in 
October 1996, which again found that the veteran "aggravated 
a previous back injury" when he and a fellow service member 
dumped water from a 32-gallon trash can on April 30, 1995.  

A subsequently received October 1997 communication from the 
Director of the Florida Army National Guard personnel to the 
veteran's unit command noted that all current clinical 
evidence revealed that the veteran was fit for duty without 
identifiable pathology and directed the unit to either return 
the veteran to duty with a profile or to complete a "formal" 
line-of-duty investigation. 

A Florida National Guard report of separation, effective in 
July 1999, cites the authority and reason for the veteran's 
separation as National Guard Bureau Regulation 600-200, 
paragraph 8-26j(1) and includes a notation that he was 
medically unfit for retention.  The exact medical basis used 
for this separation is not documented.  

Additional documents indicate that the veteran was later 
referred to a State Surgeon's Medical Review (SSMR) which 
determined that the veteran did not meet medical retention 
standards and proposing his discharge in accordance with Army 
Regulation 40-501, Chapter 3, paragraphs 3-32, 3-33, and 3-
41(e)(1)(2)(3).  

A copy of a memorandum prepared by military trial counsel for 
the veteran is also of record, which refers to an order 
revoking his previous discharge from the Florida Army 
National Guard as erroneous and indicates that a new 
discharge for psychological reasons would be initiated.  No 
enclosures referred to in this memorandum were received.  
While such separation action was proposed, the actual outcome 
of such action is not presently in evidence.  

Clinical evidence dated in recent years includes normal 
examinations of the back and records that include notations 
of lumbar radiculopathy.

In March 1994, a private physician (CHL), board certified in 
physical medicine and rehabilitation, wrote an evaluation 
report concerning the veteran following his involvement in a 
motor vehicle accident earlier that month.  This report was 
not prepared for submission to VA but appears to have been 
referred to by the RO.  Though not date-stamped by VA, it 
obviously was not of record at the time of the 1983 RO 
decision.  This record indicates t back symptoms relating to 
a post-service motor vehicle accident.  However, the same 
physician later submitted a statement in August 1997 opining 
that the injuries received by the veteran in the March 1994 
motor vehicle accident "exacerbated a pre-existing condition 
which occurred while he was on active duty in Germany in 
1982." 

The Board finds that much of the evidence summarized above is 
new in that it was not previously of record and is relevant 
to the claim.  The medical opinion that the injuries received 
by the veteran in a March 1994 post-service motor vehicle 
accident exacerbated a pre-existing condition which occurred 
while he was on active duty in Germany in 1982 is also 
material as it tends to support the veteran's  claim.  The 
new evidence also includes a competent diagnosis of lumbar 
radiculopathy.  As the 1983 RO decision was based upon a 
finding of no current diagnosis of the claimed disability, 
this recently dated medical evidence of a diagnosis of a low 
back disability is material.  The regulation merely requires 
that evidence submitted to reopen a claim be new (not 
duplicative or redundant) and so significant it must be 
considered in order to fairly decide the merits of the claim.  
Where as in this case the previous denial was based on a 
finding of no evidence of a current low back disorder, 
evidence demonstrating a current disability is relevant and 
significant and should be considered.  The Federal Circuit 
has clearly stated that new and material evidence does not 
have be of such weight as to change the outcome of the prior 
decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998). 

The evidence submitted since the RO previously denied the 
claim of service connection for a low back disability is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, the veteran's claim for service connection for a 
low back disability is reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for low back 
disability is reopened, to this extent only, the appeal is 
granted.


		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

